DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a release device” in claim 2 which is interpreted as a plunger (e.g. 620 Fig 6A of the originally filed specifications) and as claimed in claim 10, “a force applicator” in claim 11 which is interpreted as a ring shaped member (e.g. 620 Fig 6A of the originally filed specifications). Additionally “racheting mechanism” as claimed in Claim 14 is interpreted under 35 U.S.C. 112(f). However no description is provided in the specifications. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim 
Claim limitation “ratcheting mechanism” in claim 14 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The originally filed specifications do not provide any description of the ratcheting mechanism other than it is a mechanical means (Please see [0085] of the originally filed specifications).   
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a handle configured to facilitate an exertion of pressure onto the pulse generator delivery system to facilitate advancement of the pulse generator delivery system;” This recitation is unclear because it raises question how a pulse generator delivery system comprises a handle that facilitates exertion of a pressure on itself to facilitate advancement of itself?
Claim limitation “ratcheting mechanism” in claim 14 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The originally filed specifications do not provide any description of the ratcheting mechanism other than it is a mechanical means (Please see [0085] of the originally filed specifications).Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The dependent claims inherit the deficiency. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
















Claims 2 and 5-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schmidt et al (U.S. Patent Application Publication Number: US 2015/0051615 A1, hereinafter “Schmidt” - APPLICANT CITED). 
Regarding claim 2, Schmidt teaches a pulse generator delivery system (e.g.  Figs. 2-8) for delivery of a pulse generator (e.g. 10 Figs 2A, 6-8) into a patient comprising: 
a main body (e.g. 145 Fig 2A) containing a receptacle (e.g. 148 Fig 2A) configured to receive a pulse generator (e.g. 10 Fig 2A), 
a handle (e.g. [0044]-[ 0051], i.e. The push member 160 may be engaged by a user near the proximal end of the delivery device 100, therefore there is a handle that houses the push member) configured to facilitate an exertion of pressure onto the pulse generator delivery system to facilitate advancement of the pulse generator delivery system; and
a release device (i.e. push member e.g. 164 Fig 2A) configured to disengage the pulse generator from the pulse generator delivery system (e.g. [0044], i.e. distal portion 164 of the push member 160 may be capable of engaging the device 10, and the push member 160 may be used to "push" device 10 out from distal holding section 146 so as to deploy and anchor device 10 within a target region).  
Regarding claim 5, Schmidt teaches the receptacle is shaped to allow the pulse generator to be entirely contained within the receptacle (e.g. Fig 2A shows a hollow cavity 148 at the distal holding section that allows the IMD to be contained within the cavity).  
Regarding claim 6, Schmidt teaches the receptacle is shaped to allow the pulse generator to be substantially embedded into the receptacle (e.g. Fig 2A shows a hollow cavity 148 at the distal holding section that allows the IMD to be contained within the cavity and pushed out during deployment).  
Regarding claim 7, Schmidt teaches the receptacle is shaped to allow a portion of the pulse generator to be protruding from an end of the receptacle (e.g. Fig 2A shows a hollow cavity 148 at the distal holding section and a distal opening 150 that allows the IMD to protrude during deployment).  
 Regarding claims 8 and 9, Schmidt teaches that the main body (e.g. 145 Fig 2A)  is further configured to accommodate a connection lead and comprises a slot (e.g. 151 Fig 2A) extending along a side of the main body, the slot shaped to accommodate the connection lead so the connection lead will not be damaged during implantation ( Note: the language after  configured to is intended use, the lead has not been positively recited and the claim as recited recites an opening on a side of the main body).  
Regarding claim 10, Schmidt teaches the release device is a plunger (e.g. 160, 164 Fig. 2A i.e. The push member 160 configured to force the pulse generator to disengage from the pulse generator delivery system (e.g. [0044], i.e. distal portion 164 of the push member 160 may be capable of engaging the device 10, and the push member 160 may be used to "push" device 10 out from distal holding section 146 so as to deploy and anchor device 10 within a target region.) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (U.S. Patent Application Publication Number: US 2015/0051615 A1, hereinafter “Schmidt” - APPLICANT CITED) in view of Bardy (U.S. Patent Application Publication Number: US 2007/0249992 A1, hereinafter “Bardy” - APPLICANT CITED).
Regarding claims 3 and 4, Schmidt teaches the invention as claimed but does not specifically teach that a distal end of the pulse generator delivery system is configured to separate tissue planes and comprises a tapered shape to separate the tissue planes as the pulse generator delivery system is advanced within a patient.  Bardy teaches an implantable tool comprising a plunger (e.g. 16 Fig. 3) for implanting an implantable medical device (e.g. 28 Fig 3, [0053]) and an angled or tapered distal end for ease of incision (e.g. [0014]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the distal end of the pulse delivery system of Schmidt to have a tapered shape to separate the tissue planes as taught by Bardy in order to provide the predictable results of  a delivery system that is minimally invasive and preferably creating the smallest needed implantation site, and capable of implantation without exposing the implant to longitudinal stresses. 
Claims 8 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (U.S. Patent Application Publication Number: US 2015/0051615 A1, hereinafter “Schmidt” - APPLICANT CITED) in view of Schilling (U.S. Patent Application Publication Number: US 2009/0264780 A1, hereinafter “Schilling” - APPLICANT CITED).
Regarding claims 8 and 9, Schmidt teaches the invention as claimed but does not specifically teach the main body further is configured to accommodate a connection lead so the connection lead will not be damaged during implantation and comprises a slot extending along a side of the main body, the slot shaped to accommodate the connection lead.  Schilling teaches a delivery catheter including a side port to accommodate a lead (e.g. Figs. 5, 6, [0055], [0056]).  Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the distal end of the pulse delivery system of Schmidt to have a side port to accommodate connection lead as taught by Bardy in order to provide the predictable results of a delivery system that allows testing of the implantable device during surgery. 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (U.S. Patent Application Publication Number: US 2015/0051615 A1, hereinafter “Schmidt” - APPLICANT CITED) in view of Ahern et al (U.S. Patent Application Publication Number: US 2012/0245433 A1, hereinafter “Ahern”).
Regarding claims 11 and 12, Schmidt teaches the invention as claimed and they teach that the release device (i.e. push member) may be engaged by a user and therefore they teach applying force to release the device as discussed above. However 
Regarding claim 13, Schmidt in view of Ahern teaches the release device (i.e. push member) with a ring shaped force applicator but does not specifically teach that the plunger includes a proximal end having a flat area for receiving pressure applied to the plunger.  Ahern further teaches that the surgical access device for thoracic access (e.g. Abstract) comprises a proximal end that is ring shaped and a plunger with includes a proximal end having a flat area for receiving pressure applied to the plunger (e.g. Fig.1, 2 show a proximal end of 200 with rings connected by a flat section of the housing). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the proximal end of the plunger as taught by Schmidt in view of Ahern to further have a proximal end having a flat area as taught by Ahern in order to provide the predictable results of making the .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (U.S. Patent Application Publication Number: US 2015/0051615 A1, hereinafter “Schmidt” - APPLICANT CITED) in view of Ahern et al (U.S. Patent Number: US 6251418 B1, hereinafter “Ahern2001”). 
Regarding claim 14, Schmidt teaches the invention as claimed except for a ratcheting mechanism configured to activate the plunger.  Ahern teaches a system for delivery (e.g. Figs 1, 2A) of minispheres and they teach a ratchet assembly contained within a handle 18  and that allows the physician to drive the minispheres 33  distally out of the port 30 and thus allowing for the discrete and delivery of minispheres 22 from the delivery chamber (e.g. Col. 7 lines 30-37). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the handle at the proximal end of the plunger as taught by Schmidt to further include a ratchet assembly as taught by Ahern2001 in order to provide the predictable results of making the device more user compatible and allowing more controlled ejection and delivery of the implantable medical device during surgery.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (U.S. Patent Application Publication Number: US 2015/0051615 A1, hereinafter “Schmidt” - APPLICANT CITED) in view of Smits et al (U.S. Patent Application Publication Number: US 2010/0113963 A1, hereinafter “Smits”- APPLICANT CITED).
Regarding claims 15 and 16, Schmidt teaches the invention as claimed except for one or more sensors comprising at least one impedance sensor configured to facilitate detection of a state of patient tissues adjacent a distal end of the pulse generator delivery system.
Smits teaches a tunneling tool that comprises electrodes that measure impedance of the tissue (i.e. that are considered as the claimed one or more impedance sensors, e.g. 132, 134 Fig.3, 132, 142 Fig. 4) and a measurement system that that detects a state of the tissue based on the measured impedance and determines a location and a tissue plane based on the detected state of the patient tissues (e.g. Abstract, [0032],[0033], Smits teaches that the impedance of the tissue is determined and the system differentiates between muscle and fat tissue and therefore they determine a location and a  tissue plane based on the impedance).Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the pulse generator delivery system of Schmidt to have impedance sensors as taught by Smits at a distal end of the delivery system of Schmidt and a measurement system that that detects a state of the tissue based on the measured impedance and determines a location and a tissue plane based on the detected state of the patient tissues as taught by Smits in order to provide the predictable results of providing the clinician with a better guidance during delivery of the implantable medical device.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (U.S. Patent Application Publication Number: US 2015/0051615 A1, hereinafter “Schmidt” - APPLICANT CITED) in view of Smits et al (U.S. Patent Application Publication Number: US 2010/0113963 A1, hereinafter “Smits” - APPLICANT CITED) and further in view Bonner et al (U.S. Patent Application Publication Number: US 2010/0305428 A1, hereinafter “Bonner” - APPLICANT CITED).
Regarding claims 17 and 18, Schmidt in view of Smits teaches the invention as claimed  and teaches the impedances sensors and a measurement system that detects a state of the tissue based on the measured impedance and determines a location and a tissue plane based on the detected state of the patient tissue as claimed  as discussed above, they do not specifically teach  that the measurement system  comprises at least one programmable processor; and a non-transitory machine-readable medium storing instructions which, when executed by the at least one programmable processor, cause the at least one programmable processor to perform  the operations as taught by Schmidt in view of Smits discussed above.
In a similar field of endeavor, Bonner teaches that is it well known to have a computer controlled guidance systems comprising a computer processor, memory and display that may be used to automatically perform and save instructions for guidance of the device during surgery (e.g. [0032]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the pulse generator delivery system of Schmidt in view of Smits and save the instructions for detection and measurement in a computer processor, display and memory system by Bonner in order to provide the predictable results of providing the clinician with a more automated system that can display and save the data for review after surgery. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Silipo et al (U.S. Patent Application Publication Number: US 2010/0082087 A1, hereinafter “Silipo”) teaches a lead delivery system with feedback using tissue impedance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043.  The examiner can normally be reached on Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792